Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 17/029587 filed on 09/23/2020 is presented for examination by the examiner.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 10/08/2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Objections
Claims 10-16 are objected to because of the following informalities:
Claim 10-16 are objected to because of the following informalities:  the “the device of claim 9” and “the device of claim 11”. Claim 10 is numbered two times. It is believed that claim 10-16 was intended to refer to the “device” and has been treated as such for the rest of this Office action.  Accordingly, applicant might consider changing the dependency of claim 24 from claim 10-16. 
Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Initially, it should be noted that the present application and US patent #10809754, have the same inventive entity.  The assignee for both applications is Honey Well International INC.  
Claims 1, 10, and 17-19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 9 and 17-19 of US patent #10809754.  Claims 11-16 are objected because of improperly depending on claim 9. Therefore, claim 11-16 are not subjected for double patenting. Although the conflicting claims are not identical, they are not patentably distinct from each other.  Claims 1, 10, and 17-19  are compared to claim 1, 9 and 17-19 of US patent #10809754 in the following table:

Instant Application
US patent #10809754
1. A method for controlling energy consumption in a structure, the method comprising:








receiving input via a user interface to adjust the energy consumed in an area of the structure by a set of devices in the area to a value;

determining an energy consumption configuration for the set of devices such that the energy consumed by the set of devices meets the value; and
adjusting operation of the set of devices according to the energy consumption configuration determined.





10. A device for controlling energy consumption in a structure, the device configured to:








receive input via a user interface to adjust the energy consumed in an area of the structure by a set of devices in the area to a value;
determine an energy consumption configuration for the set of devices such that the energy consumed by the set of devices meets the value;
adjust operation of the set of devices according to the energy consumption configuration.





17. A system for controlling energy consumption in a structure, the system comprising:a set of devices located in a first area of the structure; and a device configured to:








receive input via a user interface to adjust energy consumed by the set of devices to a value;
determine an energy consumption configuration for the set of devices such that the energy consumed by the set of devices meets the value; and
adjust operation of the set of devices according to the energy consumption configuration determined.




18. The system of claim 17, the device further configured to determine the energy consumed by the set of devices.

19. The system of claim 17, wherein the input received via the user interface further includes:
a time at which the operation of the set of devices is to be adjusted such that the energy consumed by set of devices meets the value; and
a length of time that the set of devices are to operate such that the energy consumed by the set of devices meets the value.

1. A method for controlling energy consumption in a structure having a floor, the method comprising: 
generating a floor map of the floor on a display, wherein the display of the floor map is sectioned into a set of zones and the display of a zone from the set of zones includes energy consumed by a set of devices located in a corresponding zone located on the floor; 
receiving input via a user interface to adjust the energy consumed by the set of devices to a value; 
determining an energy consumption configuration for the set of devices such that the energy consumed by the set of devices is equal to the value; 
adjusting operation of the set of devices according to the energy consumption configuration; and 
generating the floor map on the display such that the display of the zone shows that the energy consumed by the set of devices is equal to the value. 
9. A device for controlling energy consumption in a structure having a floor, the device configured to: 
generate a floor map of the floor on a display, wherein the display of the floor map is sectioned into a set of zones and the display of a zone from the set of zones includes energy consumed by a set of devices located in a corresponding zone located on the floor; 
receive input via a user interface to adjust the energy consumed by the set of devices to a value;
determine an energy consumption configuration for the set of devices such that the energy consumed by the set of devices is equal to the value; adjust operation of the set of devices according to the energy consumption configuration; and 
generate the floor map on the display such that the display of the zone shows that the energy consumed by the set of devices is equal to the value. 

    17. A system for controlling energy consumption in a structure having a floor, the system comprising: a set of devices located in a first zone on the floor; and a device configured to: 
generate a floor map of the floor on a display, wherein the display of the floor map is sectioned into a set of zones and the display of a second zone from the set of zones, corresponding to the first zone, includes energy consumed by a set of devices located in the first zone on the floor; 
receive input via a user interface to adjust the energy consumed by the set of devices to a value; 
determine an energy consumption configuration for the set of devices such that the energy consumed by the set of devices is equal to the value; 
adjust operation of the set of devices according to the energy consumption configuration; and generate the floor map on the display such that the display of the second zone shows that the energy consumed by the set of devices is equal to the value.
18. The system of claim 17, the device further configured to determine the energy consumed by the set of devices. 
    19. The system of claim 17, wherein the input received via the user interface further includes: 
a time at which the operation of the set of devices is to be adjusted such that the energy consumed by set of devices is equal to the value; and a length of time that the set of devices are to operate such that the energy consumed by the set of devices is equal to the value. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are directed to an abstract idea without significantly more.  The independent claim 1 recite a notification processing method for controlling energy consumption in a structure, comprising: receiving input via a user interface to adjust the energy consumed in an area of the structure by a set of devices in the area to a value; determining an energy consumption configuration for the set of devices such that the energy consumed by the set of devices meets the value; and adjusting operation of the set of devices according to the energy consumption configuration determined.
The limitations, as drafted, describe a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “receiving input via a user interface to adjust the energy consumed in an area of the structure by a set of devices in the area to a value; determining an energy consumption configuration for the set of devices such that the energy consumed by the set of devices meets the value; and adjusting operation of the set of devices according to the energy consumption configuration determined” nothing in the claim elements preclude the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the components in the displaying step are recited at a high-level of generality (i.e., energy consumed in an area of the structure by a set of devices, and operation of the set of devices) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible.  Additionally, the dependent claims comprise insignificant extra-solution activity, and thus do not add limitations that would render the claims eligible.  Dependent claims 2-9 are rejected on the same basis as independent claims 1.
Claims 10, and 17-20 are directed to an abstract idea without significantly more.  The independent claims 10 and 17 recite a notification processing method for controlling energy consumption in a structure, comprising: receiving input via a user interface to adjust the energy consumed in an area of the structure by a set of devices in the area to a value; determining an energy consumption configuration for the set of devices such that the energy consumed by the set of devices meets the value; and adjusting operation of the set of devices according to the energy consumption configuration determined.
The limitations, as drafted, describe a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a set of devices located in a first area of the structure” nothing in the claim elements preclude the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the components in the displaying step are recited at a high-level of generality (i.e., energy consumed in an area of the structure by a set of devices, and operation of the set of devices) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible.  Additionally, the dependent claims comprise insignificant extra-solution activity, and thus do not add limitations that would render the claims eligible.  Dependent claims 18-20 are rejected on the same basis as independent claims 17.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, and double patenting rejection set forth in this Office action.
Related prior arts:
US 2012/0139503 to Saeki
[0008] An electronic device according to the present invention has a particular mode of operation in which the electronic device is connected to an external device and is able to accept a request to read and/or write information that has been sent by the external device. The electronic device includes: a battery; an interface, which is connected to the external device so as to get power from the external device and which accepts the request that has been sent by the external device; and a control section for changing conditions for enabling that particular mode of operation according to a supply value, which is at least one of the values of current and voltage supplied by the external device, and a value representing a level of the battery. 

US 2013/0339757 to Reddy
 [0034] In step 310 of methodology 300, it is determined if the current charge level of the cell/s 210 of battery pack 165 exceeds a pre-determined minimum supplemental battery charge level threshold (T1). Embedded controller 180 may make this determination, for example, based on battery charge level information available from BMU 166 of smart battery 165 via Smart Battery SMBus protocol. If the current charge level of the cell/s 210 of battery pack 165 does not exceed T1, then methodology proceeds to step 316 where supplemental power mode is disabled and methodology 300 proceeds to step 318 where battery cell/s 210 of battery pack 165 are charged in step 318 until it is determined in step 320 that the current charge level of the cell/s 210 of battery pack 165 have reached a pre-determined maximum recharge battery charge level threshold (T2) which is set to be a higher charge level value than T1. Once the current charge level of the cell/s 210 of battery pack 165 has reached a charge level of T2, then methodology 300 returns to step 310 as shown. It will be understood that values of T1 and T2 may be set and/or varied by a user (e.g., using a graphical user interface "GUI" displayed on system display 125 in combination with user input devices 145) as desired or needed to meet a particular application, as long as value of T2 is greater than value of T1 such that the charge level of battery pack 165 is maintained between the charge levels T1 and T2 when external power from AC adapter 155 is available and supplemental power mode is enabled. In one exemplary embodiment, a user may be enabled to select values of T1 and/or T2 from a menu presented to the user during BIOS setup, e.g., either selectable by a user from a presented list of possible preset values, user-selectable from a specific input value within a permissible range of values, or a user may be allowed to input any specific user defined value. 

US 2014/0094979 to Mansfield
[0004] Embodiments include methods, systems, and devices where, for example a method embodiment may include the steps of : determining a predicted load data based at least in part on measured actual load and past actual load; reducing energy consumption by one or more managed loads when needed to meet a target peak load; determining, by a peak load management processor operatively coupled with a battery system and the one or more managed loads, if operation of the battery system alone can allow target peak to be achieved; reducing energy consumption of the one or more managed loads if the battery system alone is not capable of maintaining target peak load; and discharging energy from the battery system to maintain target peak load; wherein the battery system is configured to store energy and discharge stored energy when actual load exceeds a target peak load. Optionally, the battery system may be engaged if the energy supply level of the battery system is greater than zero. Alternatively, the battery system may be engaged if the energy usage is greater than the target peak load. 

US 2018/0145533 to Tian
[0006] In a second aspect, a charging control method is provided. The method is applied in an adapter. The method includes: converting an input alternating current to obtain an output voltage and an output current of the adapter; detecting the output voltage of the adapter to generate a voltage feedback signal, in which the voltage feedback signal is configured to indicate whether the output voltage of the adapter reaches a predetermined target voltage; detecting the output current of the adapter to generate a current feedback signal, in which the current feedback signal is configured to indicate whether the output current of the adapter reaches a predetermined target current; stabilizing the output voltage and the output current of the adapter when the voltage feedback signal indicates that the output voltage of the adapter reaches the target voltage or when the current feedback signal indicates that the output current of the adapter reaches the target current; performing a bidirectional communication with the device to be charged via a data wire of a charging interface. 

The prior art of record (Saeki in view of Reddy, and Tian) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claims 1 and similarly recited in such manners in other independent claims 10 and 17.

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/            Primary Examiner, Art Unit 2193